

116 HR 8374 IH: Expanding Representation at HHS Act of 2020
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8374IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Ms. DeLauro (for herself, Mr. García of Illinois, Mrs. Watson Coleman, Mr. Grijalva, Mr. Cohen, Mr. San Nicolas, Mrs. Hayes, Mr. Carson of Indiana, Ms. Norton, Ms. Johnson of Texas, Ms. Lee of California, Mr. Cárdenas, Mr. Lowenthal, Mr. Smith of Washington, Ms. Escobar, Mr. Khanna, Ms. Clarke of New York, Ms. Sewell of Alabama, Ms. Jackson Lee, Ms. Scanlon, Ms. Clark of Massachusetts, Mr. Sires, Ms. Velázquez, Mr. Lawson of Florida, Mrs. Beatty, Mr. Richmond, Ms. Fudge, and Ms. Moore) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for establishment of an Office of Minority and Women Inclusion within each covered agency of the Department of Health and Human Services, and for other purposes.1.Short titleThis Act may be cited as the Expanding Representation at HHS Act of 2020.2.Office of Minority and Women InclusionPart A of title II of the Public Health Service Act is amended by inserting after section 229 of such Act (42 U.S.C. 237a) the following new section:229A.Office of Minority and Women Inclusion(a)Office of Minority and Women Inclusion(1)EstablishmentNot later than the date that is 6 months after the date of enactment of the Expanding Representation at HHS Act of 2020, the agency administrator of each covered agency shall establish an office to be known as the Office of Minority and Women Inclusion (in this section referred to as an Office) within the covered agency to be responsible for all matters of the covered agency relating to diversity in the management, employment, and business activities of the covered agency. (2)Transfer of responsibilitiesThe agency administrator of each covered agency that, preceding the establishment of an Office pursuant to paragraph (1) within the covered agency, assigned the responsibilities described in paragraph (1) (or comparable responsibilities) to an office other than such Office shall ensure that such responsibilities are transferred to such Office.(3)Duties with respect to civil rights lawsThe responsibilities described in paragraph (1) do not include enforcement of statutes, regulations, or Executive orders pertaining to civil rights, except that the Director of each Office shall coordinate with the agency administrator of the respective covered agency regarding the design and implementation of any remedies resulting from violations of such statutes, regulations, or Executive orders.(b)Director(1)In generalThe Office of a covered agency shall be headed by a Director, who shall be appointed by, and shall report directly to, the agency administrator of the covered agency.(2)DesignationThe position of Director shall be—(A)a career reserved position in the Senior Executive Service, as such terms are defined in section 3132 of title 5, United States Code; or(B)an equivalent position.(3)DutiesThe agency administrator of each covered agency, in consultation with the Director of the Office of the covered agency, shall develop standards for—(A)developing and overseeing the implementation of standards for—(i)equal employment opportunity and the racial, ethnic, and gender diversity of the workforce and senior management of the covered agency;(ii)increased participation of minority-led and women-led businesses in the programs and contracts of the covered agency, including standards for coordinating technical assistance to such businesses; and(iii)assessing the diversity policies and practices of entities receiving financial assistance from the covered agency, except that the agency administrator shall exempt small entities from the assessment, as determined to be appropriate by the agency administrator; and(B)advising the agency administrator of the covered agency on the impact of the policies and regulations of the covered agency on minority-led and women-led grantees and subgrantees.(c)StaffEach Office shall be staffed at the appropriate levels to carry out the functions and responsibilities of the Office under this section.(d)Inclusion in all levels of grantee and subgrantee activities(1)In generalThe agency administrator of each covered agency, in consultation with the Director of the Office of the covered agency, shall develop and implement standards and procedures to ensure, to the maximum extent possible, the fair inclusion and utilization of minorities, women, and minority-led and women-led grantees and subgrantees in all activities of the covered agency at all levels, including in procurement, insurance, and all types of contracts.(2)Grantmaking and contractsThe procedures established by each covered agency for review and evaluation of grant- and subgrant-making and contract proposals and for hiring service providers shall include, to the extent consistent with applicable law, a component that gives consideration to the diversity of the applicant. Such procedures shall include a written statement, in a form and with such content as the Director of the Office of the covered agency shall prescribe, that a grantee, subgrantee, or contractor shall ensure, to the maximum extent possible, the fair inclusion of women and minorities in the workforce of the grantee, subgrantee, contractor, and subcontractors.(3)Termination(A)DeterminationThe standards and procedures developed and implemented under this subsection shall include a procedure for the Director of the Office involved to determine whether a grantee, subgrantee, contractor, or subcontractor of the covered agency has failed to make a good faith effort to include minorities and women in the workforce of the grantee, subgrantee, contractor, or subcontractor.(B)Effect of determination(i)Recommendation to agency administratorUpon a determination under subparagraph (A) of a failure described in such subparagraph, the Director of the Office involved shall recommend to the agency administrator of the covered agency that the grant, subgrant, contract, or subcontract, as applicable, be terminated.(ii)Action by agency administratorUpon receipt of a recommendation under clause (i), the agency administrator of the covered agency may—(I)terminate the grant or contract, or direct the grantee or contractor to terminate the subgrant or subcontract, as the case may be;(II)make a referral to the Office of Federal Contract Compliance Programs of the Department of Labor; or(III)take other appropriate action.(e)ApplicabilityThis section applies with respect to all grant agreements and other contracts of a covered agency, including for services of any kind, including the services of adoption agencies, child welfare organizations, energy companies participating in the Low Income Home Energy Assistance Program, legal service providers. The grants, subgrants, contracts, and subcontracts referred to in this subsection include all contracts for all business and activities of a covered agency, at all levels, including grants, subgrants, contracts, and subcontracts for the programs and services provided by Department of Health and Human Services grantees, subgrantees, contractors, and subcontractors.(f)ReportsThe agency administrator of each covered agency, in consultation with the Director of the Office of the covered agency, shall submit to the Congress an annual report regarding the actions taken by the Office and the respective covered agency pursuant to this section. Each such report shall include—(1)a statement of the total amounts paid by the covered agency to grantees and contractors, and the total amounts paid by grantees and contractors to subgrantees and subcontractors, during the 12-month covered reporting period;(2)the percentage of the amounts described in paragraph (1) that were paid to minority-led or women-led grantees, subgrantees, contractors, and subcontractors, disaggregated by race, ethnicity, and gender;(3)the successes achieved and challenges faced by the covered agency in operating minority and women outreach programs;(4)the challenges the covered agency has experienced during the 12-month covered reporting period in hiring qualified minority and women employees and awarding grants and contracting with qualified minority-led and women-led grantees, subgrantees, contractors, and subcontractors; and(5)any other information, findings, conclusions, and recommendations for legislative or agency action, as the agency administrator determines appropriate.(g)Diversity in covered agency workforceThe agency administrator of each covered agency shall take affirmative steps to seek diversity in the workforce of the covered agency at all levels of the covered agency in a manner consistent with applicable law. Such steps shall include—(1)recruiting at historically Black colleges and universities, Hispanic-serving institutions, women’s colleges, and other colleges and universities at which a majority of the students are members of minority populations;(2)sponsoring and recruiting at job fairs in high-poverty communities;(3)placing employment advertisements in newspapers, magazines, and technologically appropriate mediums, such as the internet or online job boards oriented toward minorities and women;(4)partnering with organizations that are focused on developing opportunities for minorities and women to place talented young minorities and women in industry internships, summer employment, and full-time positions; and(5)any other mass media communications that the agency administrator of the covered agency determines necessary.(h)DefinitionsFor purposes of this section:(1)Agency administratorThe term agency administrator means the head of an agency.(2)Covered agencyThe term covered agency—(A)means an agency or office of the Department of Health and Human Services with the authority to award grants or other financial assistance; and(B)includes—(i)the Office of the Secretary;(ii)the Administration for Children and Families;(iii)the Agency for Healthcare Research and Quality;(iv)the Office of the Assistant Secretary for Health;(v)the Office of the Assistant Secretary for Preparedness and Response;(vi)the Center for Faith and Opportunity Initiatives;(vii)the Centers for Disease Control and Prevention;(viii)the Centers for Medicare & Medicaid Services;(ix)the Food and Drug Administration;(x)the Health Resources and Services Administration;(xi)the National Institutes of Health;(xii)the Office of Global Affairs;(xiii)the Office of the National Coordinator for Health Information Technology; and(xiv)the Substance Abuse and Mental Health Services Administration.(3)MinorityThe term minority means any Black American, Native American, Hispanic American, or Asian American.(4)Minority-ledThe term  minority-led means—(A)more than 50 percent of the leadership, control, or ownership of which is held by one or more minority individuals;(B)a significant percentage of senior management or leadership positions of which are held by minority individuals; and(C)in the case of a for-profit entity, more than 50 percent of the net profit or loss of which accrues to one or more minority individuals.(5)OfficeThe term Office means the Office of Minority and Women Inclusion established by a covered agency pursuant to subsection (a).(6)Women-ledThe term women-led means—(A)more than 50 percent of the ownership or control of which is held by one or more women;(B)a significant percentage of senior management or leadership positions of which are held by one or more women; and(C)in the case of a for-profit entity, more than 50 percent of the net profit or loss of which accrues to one or more women..